Citation Nr: 0933900	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

The Veteran's service treatment records do not show a 
bilateral hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385, during active 
service or for many years thereafter; there is no competent 
evidence of a nexus between a current diagnosis of bilateral 
hearing loss and any incident of service, to include claimed 
in-service exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the April 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
January 2007 RO decision that is the subject of this appeal 
in its April 2006 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in April 2006), and such notice was provided 
prior to the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the Board 
recognizes that the Veteran had submitted a Form 21- 4142 
stating that he had received treatment from the Silver Creek 
Central School in June 2002 for hearing loss.  However, in 
June 2006, following a request from the RO for any records 
pertaining to the Veteran's treatment, the Silver Creek 
Central School responded that they had no record of care for 
the Veteran for hearing loss.  

The duty to assist also includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  In this regard, the Veteran received a VA 
examination in October 2006 which was thorough in nature and 
adequate for the purposes of deciding this claim.  Following 
a review of the claims file and the certified audiological 
examination in October 2006, the examiner concluded that it 
was less likely than not that the Veteran's hearing loss was 
linked to service.  As will be discussed in more detail 
below, this opinion was supported by a well reasoned 
rationale.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b). A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.    
VAOPGCPREC 3-2003; Wagner, supra.  

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.


III.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from December 15, 1964 to May 28, 1965.  
His Military Occupational Specialty (MOS) was as an aircraft 
maintenance crewman.  

The Veteran's service treatment records show that in July 
1964, he underwent a pre-induction examination.  At that 
time, the Veteran's ears were clinically evaluated as 
"normal."  Audiometric testing showed puretone thresholds 
(converted from American Standards Association (ASA) to 
International Standards Organization (ISO)) of 20, 10, 10, 
and 30 decibels in the right ear, and 20, 10, 10, and 30 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 
Hertz (Hz) respectively.  (ASA values have been converted to 
ISO standards to facilitate data comparison.)  The treatment 
records are negative for any complaints or findings of 
defective hearing.  In May 1965, the Veteran was given a 
hardship discharge and underwent an examination.  At that 
time, his ears were clinically evaluated as "normal."  
Audiometric testing showed puretone thresholds (converted 
from ASA to ISO) of 10, 5, 20, 35, and 25 decibels in the 
right ear, and 15, 5, 20, 30, and 35 decibels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) 
respectively.  The examiner diagnosed the Veteran with "high 
frequency hearing loss, bilateral, no more than 40 
decibels."    

In March 2006, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  He stated 
that upon his separation examination, he was found to have a 
hearing loss.  According to the Veteran, since that time, he 
had experienced problems with his hearing.  In support of his 
claim, he submitted private medical records which showed that 
in January 2001, he underwent an audiological examination.  
The examination revealed that the Veteran had puretone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, and 4,000 Hz as follows: 10, 15, 65, and 60 decibels, 
respectively.  In the left ear for the same frequencies, he 
had puretone air conduction threshold levels of 15, 10, 50, 
and 55 decibels.   

In October 2006, the Veteran underwent a VA audiological 
evaluation.  At that time, the examiner stated that he had 
reviewed the Veteran's claims file.  A review of the 
Veteran's service treatment records showed that upon his 
entrance examination in July 1964, the frequencies of 500, 
1,000, 2,000, and 4,000 Hz were tested.  According to the 
examiner, hearing levels at 4,000 Hz were 25 decibels.  The 
Veteran's discharge physical hearing test in May 1965 showed 
that the frequencies of 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 Hz were tested.  Levels at that time indicated no 
change at 4,000 Hz and a level of 35 decibels at 6,000 Hz in 
the left ear only.  The examiner indicated that according to 
the Veteran, he served in the military for six months as an 
aircraft maintenance crewman.  The Veteran reported working 
on running aircraft engines without ear protection.  
According to the Veteran, his discharge physical indicated a 
change in his hearing as compared to his entrance physical 
examination.  The Veteran stated that following his 
discharge, he had problems hearing.  He denied any post-
service noise exposure and noted that he had worked as a 
baker and drove a delivery truck for 35 years.  

The audiological examination revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 25, 
65, 60, and 55 decibels, respectively, with a puretone 
average of 51 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 15, 25, 55, 60, and 55 decibels, with a puretone average 
of 49 decibels.  Speech discrimination percentages were 94 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was bilateral moderate sensorineural hearing loss.  
The examiner opined that it was not as least as likely that 
the Veteran's current hearing loss was due to the noise 
exposure he experienced while he was in the military for six 
months in aircraft maintenance.  According to the examiner, 
there was no change at 4,000 Hz between the Veteran's 
entrance and separation examinations.  The examiner indicated 
that due to the acoustic characteristics of the ear canal, 
noise induced changes always occurred first at 4,000 Hz and 
should occur in both ears.  The examiner noted that since 
hearing tests were behavioral plus (+) or minus (-) 5 
decibels between tests was not considered a change in hearing 
sensitivity.      

In January 2008, a hearing was conducted at the RO.  At that 
time, the Veteran stated that following his induction into 
the military, he underwent advanced training where he was 
exposed to engines with no exhaust on them.  He noted that he 
was not given any hearing protection.  The Veteran indicated 
that upon his discharge, he was told that there was a 
significant difference in his hearing compared to when he was 
first inducted.  The Veteran maintained that following his 
discharge, he experienced hearing problems.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
reiterated his contention that he was exposed to loud noises 
during service without hearing protection.  The Veteran 
stated that he was given a hardship discharge because his 
father needed his help with the family farm.  He indicated 
that after his discharge, he had problems hearing.  The 
Veteran denied any noise exposure or trauma since his 
separation.        


IV.  Analysis 

The Board notes at the outset that the Veteran's MOS during 
service was as an aircraft maintenance crewman.  Thus, 
exposure to excessive noise is consistent with the Veteran's 
MOS.  Accordingly, the Board finds that the Veteran's 
statements in regard to his noise exposure credible and 
consistent with military service.  However, as explained 
below, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  

The audiological findings recorded during the Veteran's 
period of service did not reveal a bilateral hearing loss 
disability as defined by the applicable VA regulation, 38 
C.F.R. § 3.385.  The Board is cognizant of Hensley v. Brown, 
5 Vet. App. 155, 157 (1993), which held that the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss but 
such is distinguishable from a hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  On the other hand, the 
Veteran need not show that he had such a degree of hearing 
loss; the question is whether his current hearing loss is 
linked to service or more specifically in-service acoustic 
trauma.  And increasing decibel levels, even if they fall 
short of 38 C.F.R. § 3.385 hearing loss can, nevertheless, 
lend some support for the benefit sought on appeal.  Id.

The Board recognizes that a review of the Veteran's July 1964 
pre-induction examination shows that the Veteran had some 
degree of Hensley hearing loss in both ears at that time.  
However, because he did not have 3.385 hearing loss in either 
ear, he did not have a hearing loss disability prior to or 
upon entry into active service.  It is also pertinent to note 
that the Veteran's ears were clinically evaluated as normal 
on his pre-enlistment examination.   

When the Veteran's audiological examination from his May 1965 
discharge examination is compared to his audiological 
examination from his July 1964 pre-induction examination, the 
Board notes that the Veteran's hearing in his right ear 
actually improved at 500 Hz, going from 20 to 10 decibels.  
At 1,000 Hz and 4,000 Hz, the Veteran's right ear hearing 
went from 10 to 5 decibels and from 30 to 25 decibels, 
respectively.  As explained by the examiner from the 
Veteran's October 2006 VA examination, a plus or minus 
difference of 5 decibels was not considered a change in 
hearing sensitivity.  The only frequency that showed a 
worsening was at 2,000 Hz where his right ear hearing went 
from 10 to 20 decibels.  The hearing in the Veteran's left 
ear essentially stayed the same at 500 Hz, going from 20 to 
15 decibels, 1,000 Hz, going from 10 to 5 decibels, and 4,000 
Hz, going from 30 to 35 decibels.  The only frequency that 
showed a worsening was at 2,000 Hz where his left ear hearing 
went from 10 to 20 decibels.  The Board recognizes that upon 
his May 1965 discharge examination, the Veteran was diagnosed 
with high frequency bilateral hearing loss.  However, as 
stated above, although the audiological findings clearly 
indicated some degree of hearing loss, there were no findings 
that revealed a hearing loss disability in either ear as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385.    

The first medical evidence of record that shows that the 
Veteran has bilateral hearing loss as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385, is in October 
2006, over 41 years after the Veteran's separation from the 
military.  The audiometric findings obtained from the October 
2006 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  With respect to negative evidence, 
the Court held that the fact that there was no record of any 
complaint, let alone treatment, involving the Veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].   

The Board acknowledges that the existence of the Veteran's 
currently diagnosed bilateral hearing loss is not in dispute.  
The audiometric findings obtained from the October 2006 VA 
audiometric examination reflect the required thresholds for a 
finding of hearing impairment in both ears under 38 C.F.R. § 
3.385.  However, what is missing in this case is medical 
evidence or a competent opinion reflecting a medical nexus 
between the Veteran's currently diagnosed bilateral hearing 
loss and active service or any incident of such service, to 
include acoustic trauma.  The only competent medical opinion 
of record is the opinion from the examiner from the Veteran's 
October 2006 VA examination, and it conclusively ruled out 
the contended causal relationship.  In the October 2006 
examination report, the examiner opined that it was not as 
least as likely that the Veteran's current hearing loss was 
due to the noise exposure he experienced during service.  
According to the examiner, there was no change at 4,000 Hz 
between the Veteran's entrance and separation examinations.  
The examiner indicated that noise induced changes always 
occurred first at 4,000 Hz and should occur in both ears.  
The examiner noted that since hearing tests were behavioral 
plus or minus 5 decibels between tests was not considered a 
change in hearing sensitivity.  The Board recognizes that the 
examiner did not convert the ASA values to ISO standards.  
However, even when the ASA values are converted to ISO 
standards, the Veteran did not have 3.385 hearing.  In 
addition, given that a plus or minus change of 5 decibels is 
not considered a change in hearing sensitivity, the Board 
notes that even when the ASA values are converted to ISO 
standards, there was still no change at 4,000 Hz between the 
Veteran's entrance and separation examinations.  Thus, the 
competent opinion from the examiner from the Veteran's 
October 2006 VA examination is of considerable probative 
value as it is from an audiologist who examined the Veteran 
and reviewed the record before proving an opinion that was 
supported by a rationale with citation to the medical record.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
There is no competent contrary opinion of record.

The Veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, as a layman, he is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2008); according to that regulation, such a diagnosis is 
based upon the results of a certified audiological 
examination. Nor is the Veteran competent to give an opinion 
on whether his current bilateral hearing loss is 
etiologically related to any incident of service, to include 
prolonged exposure to excessive noise. Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 492, 494.  

In summation, the Board finds that a hearing loss disability 
as defined by the applicable VA regulation, 38 C.F.R. § 
3.385, is not apparent in the record until more than 40 years 
after service and the only competent opinion that addresses 
the question of the claimed nexus to service weighs against 
the claim.  As to any continuity of hearing loss since 
service (see 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology), aside from the absence of a diagnosis of a 
hearing loss disability of either ear for so many years, the 
post-service record is devoid of any medical or lay evidence 
of hearing loss dated during the first four decades after 
service.  As noted above, the gap of time of between in-
service symptoms and the first post-service medical evidence 
of hearing loss is, in itself, significant and it weighs 
against the veteran's claim.  Maxon, supra.  The absence of 
such relevant contemporaneously recorded medical or lay 
evidence of hearing loss is more probative and credible than 
the statements presented decades later regarding continuity 
of hearing loss since service made in support of a claim for 
compensation benefits.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) and the benefit of the doubt 
doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


